Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Earle E. Brehmer, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Earle E. Brehmer, Norton, Kansas, notwithstanding admonishments of the court, neglected legal matters entrusted to him either as administrator or executor of several estates, or as attorney for the administrator or executor of said estates, by failing to meet the statutory time standard or obtain court authority to deviate from the standard, and thereby violated DR 6-101 (A) (3) of the Code of Professional Responsibility (214 Kan. lxxxvii), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Earle E. Brehmer be disciplined by “Public Censure” as provided by Rule 203 (a) (3) (220 Kan. xxviii [Adv. Sheet No. 2]), and
Whereas, In accordance with Rule 213 (c) (220 Kan. xxxiii [Adv. Sheet No. 2]), a copy of the report, findings and recommendations of the Board was mailed to respondent on July 27, 1977, along with a citation directing respondent to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
Whereas, Under date of August 19, 1977, respondent filed his response to the citation, stating that he did not wish to file exceptions to the report, findings and recommendations, but requesting permission to appear before the Court with counsel to make a statement regarding the recommendations for discipline, and
Whereas, On the 23rd day of September, 1977, after notice to respondent, a hearing was held before the Court for the purpose of allowing respondent to make his statement. The State of Kansas appeared by Philip A. Harley, assistant attorney general, and respondent appeared in person and by his attorney, Terry E. Relihan, and
Whereas, Upon consideration of the record and the statement *8by respondent, and being fully advised in the premises, the Court accepts the report, findings and recommendations of the State Board of Law Examiners.
It is, therefore, by the Court, Considered, Ordered and Adjudged that the said Earle E. Brehmer be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court, dated this 23rd day of September, 1977.